EXHIBIT 10.1

 

DIRECTOR’S AGREEMENT

 

THIS is dated on the 25th day of February, 2015.

 

BETWEEN:

 

NEUROKINE PHARMACEUTICALS INC., a corporation of the province of British
Columbia with offices at 1275 West 6th Avenue, Vancouver, British Columbia,
Canada V6H 1A6.

 

(the “Company”)

 

AND:

 

BJ Bormann, having an address at 1188 Broadway, Suite 306, Somerville, MA, 02144
USA.

 

(the “Director”)

 

WHEREAS:

 

A. the Company carries on business as a drug development company, developing and
commercializing new uses for existing prescription drugs for diseases mediated
by acute and chronic inflammatory reactions, as well as developing proprietary
encapsulation technology to enhance therapeutic effects of anti-inflammatory
drugs in the treatment of neurodegenerative diseases. (the “Business”);

 

B. the Director holds a Ph.D. in Biomedical Science and is a, researcher, and an
executive with expertise in drug development and in the management of
pharmaceutical companies;

 

C. the Company desires to appoint the Director to its board of directors (the
“Board of Directors”) to perform services as customarily required of corporate
directors in the pharmaceuticals industry; (the “Services”); and

 

D. the Director has agreed to provide the Services to the Company on the terms
and conditions of this Agreement.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:

 

 
1


--------------------------------------------------------------------------------




 

ARTICLE 1

APPOINTMENT AND AUTHORITY OF DIRECTOR

 

1.1 Appointment of Director. The Company, subject to the requisite
prior-approval of the Board of Directors, hereby:

 

 

(a)

appoints the Director to perform the Services for the benefit of the Company as
hereinafter set forth;

 

 

   

(b)

appoints the Director to the Board of Directors of the Company; and

 

 

   

(c)

authorizes the Director to exercise such powers as provided under this
Agreement.

 

The Director accepts such appointment on the terms and conditions herein set
forth.

 

1.2 Performance of Services. Director shall provide the Services subject to the
following terms and conditions:

 

 

(a)

the Director shall report directly to the Board of Directors;

 

 

   

(b)

the Director shall commit such time as is reasonably necessary to discharge his
or her duties as a member of the Board of Directors;

 

 

   

(c)

the Director shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize professional skill and care to ensure
that all services rendered hereunder, including the Services, are to the
satisfaction of the Company, acting reasonably, and the Director shall provide
any other services not specifically mentioned herein, but which by reason of the
Director’s capability the Director knows or ought to know to be necessary to
ensure that the best interests of the Company are maintained; and

 

 

   

(d)

the Company shall report the results of the Director’s duties hereunder as may
be requested by the Company from time to time.

 

1.3 Authority of Director. The Director shall have no right or authority,
express or implied, to commit or otherwise obligate the Company in any manner
whatsoever except to the extent specifically provided herein or specifically
authorized in writing by the Company.

 

ARTICLE 2

DIRECTOR’S AGREEMENTS

 

2.1 Expense Statements. The Director may incur expenses in the name of the
Company as agreed in advance in writing by the Chief Executive Officer or Chief
Financial Officer of the Company, provided that such expenses relate solely to
the carrying out of the Services. The Director will promptly forward all
invoices for expenses incurred on behalf of and in the name of the Company and
the Company agrees to pay said invoices directly on a timely basis.

 

 
2


--------------------------------------------------------------------------------




 

2.2 Restrictions. The Director agrees to comply with all of the restrictions set
forth below at all times during the Term (as defined below) and for a period of
one year after the Termination Date (as defined below):

 

 

(a)

The Director will not, either directly or indirectly:

 

   

(i)

on its own behalf or on behalf of others, solicit, influence, divert, or attempt
to solicit or divert any business opportunity of and from the Company;

   

 

     

(ii)

on its own behalf or on behalf of others, solicit, influence, divert or hire
away, or attempt to solicit, divert, or hire away, any independent contractor
working exclusively for the Company or any person employed by the Company or
persuade or attempt to persuade any such individual to terminate his or her
contract or employment with the Company; and

   

 

     

(iii)

impair or seek to impair any relationship that the Company has with its
employees, customers, suppliers, agents or other parties with which the Company
does business or has contractual relations.

  

 

(b)

The Director confirms that the obligations in this Article 2 of this Agreement
are fair and reasonable given that, among other reasons:

 

   

(i)

the fiduciary responsibilities the Director will have with the Company will
expose the Director to the Confidential Information (as defined below) regarding
the Company’s business and plans, all of which the Director agrees not to act
upon to the detriment of the Company; and

   

 

     

(ii)

the Director will be performing important strategic and development work for the
Company;

   

 

     

(iii)

the Director agrees that the obligations in this Section, together with the
Director’s other obligations under this Agreement, are reasonably necessary for
the protection of the Company’s proprietary interests and that given the
Director’s general knowledge and experience they would not prevent the Director
from being gainfully employed if the employment relationship between the
Director and the Company were to end; and

   

 

     

(iv)

the Director also agrees that the obligations in Section are in addition to the
non-disclosure obligations provided for in this Agreement and acknowledges that
the Company would not have entered into this Agreement but for the protections
provided to the Company by all of the aforementioned obligations.

 

2.3 Regulatory Compliance. The Director agrees to comply with all applicable
securities legislation and regulatory policies in relation to providing the
Services, including but not limited to securities laws of the United States (in
particular, Regulation FD) and Canada and all laws, rules, regulations,
instruments and policies of the Securities and Exchange Commission of the United
States and the British Columbia Securities Commission.

 

2.4 Prohibition Against Insider Trading. The Director hereby acknowledges that
the Director is aware, and further agrees that the Director will advise those of
its directors, officers, employees and agents who may have access to
Confidential Information, that securities laws of the United States and Canada
prohibit any person who has material, non-public information about a company
from purchasing or selling securities of such a company or from communicating
such information to any other person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

 
3


--------------------------------------------------------------------------------




 

ARTICLE 3

COMPANY’S AGREEMENTS

 

3.1 Compensation. In consideration of the Director agreeing to join the Board of
Directors and enter into this Agreement and providing the Services to be
rendered by the Director pursuant to this Agreement, the Company shall issue to
the Director 100,000,000 common shares in the capital stock of the Company (the
“Compensation Shares”). 25,000,000 of the Compensation Shares shall be delivered
to the Director upon issuance, and the remaining 75,000,000 Compensation Shares
(the “Escrow Shares”) shall be deliverable in three equal parts pursuant to the
Escrow Agreement attached hereto as Exhibit “A” and incorporated into this
Agreement. Both the Director and the Company agree that, in the event of
Director’s resignation or termination as a Director of the Company, the Company
may cancel any undelivered Compensation Shares in accordance with the Escrow
Agreement as attached hereto as Exhibit “A”. The issuance of the Compensation
Shares shall be subject to the Director executing a subscription agreement in a
form acceptable to the Company.

 

3.2 Information. Subject to the terms of this Agreement, including without
limitation Article 5 hereof, and provided that the Director agrees that it will
not disclose any material non-public information to any person or entity, the
Company shall make available to the Director such information and data and shall
permit the Director to have access to such documents as are reasonably necessary
to enable it to perform the Services under this Agreement. The Company also
agrees that it will act reasonably and promptly in reviewing materials submitted
to it from time to time by the Director and inform the Director of any material
inaccuracies or omissions in such materials.

 

ARTICLE 4

DURATION, TERMINATION AND DEFAULT

 

4.1 Effective Date. This Agreement shall become effective as of February 25,
2015 (the “Effective Date”), and shall continue for a period of 24 months from
the Effective Date (the “Term”) or until earlier terminated pursuant to the
terms of this Agreement (the “Termination Date”).

 

4.2 Termination. Without prejudicing any other rights that the Company may have
hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon it election to do so, or if it so elects, upon delivery of
written notice to the Director if:

 

 

(a)

the Director breaches any one section of Article 2 of this Agreement;

 

 

   

(b)

the Director breaches any other material term of this Agreement and such breach
is not cured to the reasonable satisfaction of the Company within thirty (30)
days after written notice describing the breach in reasonable detail is
delivered to the Director;

 

 

   

(c)

the Company acting reasonably determines that the Director has acted, is acting
or is likely to act in a manner detrimental to the Company or has violated or is
likely to violate the confidentiality of any information as provided for in this
Agreement;

 

 

   

(d)

the Director is unable or unwilling to perform the Services under this
Agreement; or

 

 

   

(e)

the Director commits fraud, serious neglect or misconduct in the discharge of
the Services.

 

 
4


--------------------------------------------------------------------------------




 

4.3 Termination with Notice. Either the Director or the Company may terminate
this Agreement by providing at least thirty (30) days prior written notice to
the other party.

 

4.4 Duties Upon Termination. Upon termination of this Agreement for any reason,
the Director shall upon receipt of all sums due and owing under this Agreement,
promptly deliver the following in accordance with the directions of the Company:

 

 

(a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

 

 

   

(b)

all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts in his
possession, provided that the Director shall be entitled thereafter to inspect,
examine and copy all of the documents which it delivers in accordance with this
provision at all reasonable times upon three (3) days’ notice to the Company.

 

ARTICLE 5

CONFIDENTIALITY AND NON-COMPETITION

 

5.1 Maintenance of Confidential Information. The Director acknowledges that in
the course of its appointment hereunder the Director will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its respective affiliates,
associates or customers (the “Confidential Information”). For the purposes of
this Agreement, “Confidential Information” includes, without limitation, any and
all Developments (as defined herein), trade secrets, inventions, innovations,
techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable. The Director acknowledges that the Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect. Accordingly, the Director covenants and agrees that during the Term and
thereafter until such time as all the Confidential Information becomes publicly
known and made generally available through no action or inaction of the
Director, the Director will keep in strict confidence the Confidential
Information and shall not, without prior written consent of the Company in each
instance, disclose, use or otherwise disseminate the Confidential Information,
directly or indirectly, to any third party.

 

5.2 Exceptions. The general prohibition contained in Section 5.1 of this
Agreement against the unauthorized disclosure, use or dissemination of the
Confidential Information shall not apply in respect of any Confidential
Information that:

 

 

(a)

is available to the public generally in the form disclosed;

 

 

   

(b)

becomes part of the public domain through no fault of the Director;

 

 

   

(c)

is already in the lawful possession of the Director at the time of receipt of
the Confidential Information; or

 

 

   

(d)

is compelled by applicable law to be disclosed, provided that the Director gives
the Company prompt written notice of such requirement prior to such disclosure
and provides assistance in obtaining an order protecting the Confidential
Information from public disclosure.

 

 
5


--------------------------------------------------------------------------------




 

5.3 Developments. Any information, data, work product or any other thing or
documentation whatsoever which the Director, either by itself or in conjunction
with any third party, conceives, makes, develops, acquires or acquires knowledge
of during the Director’s appointment with the Company or which the Director,
either by itself or in conjunction with any third party, shall conceive, make,
develop, acquire or acquire knowledge of (collectively, the “Developments”)
during the Term or at any time thereafter during which the Director is engaged
by the Company that is related to the Business shall automatically form part of
the Confidential Information and shall become and remain the sole and exclusive
property of the Company. Accordingly, the Director does hereby irrevocably,
exclusively and absolutely assign, transfer and convey to the Company in
perpetuity all worldwide right, title and interest in and to any and all
Developments and other rights of whatsoever nature and kind in or arising from
or pertaining to all such Developments created or produced by the Director
during the course of performing this Agreement, including, without limitation,
the right to effect any registration in the world to protect the foregoing
rights. The Company shall have the sole, absolute and unlimited right throughout
the world, therefore, to protect the Developments by patent, copyright,
industrial design, trademark or otherwise and to make, have made, use,
reconstruct, repair, modify, reproduce, publish, distribute and sell the
Developments, in whole or in part, or combine the Developments with any other
matter, or not use the Developments at all, as the Company sees fit.

 

5.4 Protection of Developments. The Director does hereby agree that, both before
and after the termination of this Agreement, the Director shall perform such
further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 5.3 hereof. If the Company is for
any reason unable, after reasonable effort, to secure execution by the Director
on documents needed to effect any registration or to apply for or prosecute any
right or protection relating to the Developments, the Director hereby designates
and appoints the Company and its duly authorized officers and agents as the
Director’s agent and attorney to act for and in the Director’s behalf and stead
to execute and file any such document and do all other lawfully permitted acts
necessary or advisable in the opinion of the Company to effect such registration
or to apply for or prosecute such right or protection, with the same legal force
and effect as if executed by the Director.

 

5.5 Reasonable Restrictions. The Director agrees that all restrictions in this
Article 5 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Director.

 

ARTICLE 6

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE DIRECTOR

 

6.1 Documents Required from the Director. The Director shall complete, sign and
return to the Company as soon as possible, on request by the Company, such
additional documents, notices and undertakings as may be required by regulatory
authorities or by applicable law.

 

6.2 Representations, Warranties and Covenants of the Director. The Director
hereby represents and warrants to and covenants with the Company (which
representations, warranties and covenants shall survive the end of the expiry of
the Term or early termination of this Agreement) that:

 

 

(a)

the entering into of this Agreement and the transactions contemplated thereby
will not result in the violation of any of the terms and provisions of any law
applicable to the Director, or of any agreement, written or oral, to which the
Director may be a party or by which the Director is or may be bound;

 

 

   

(b)

the relationship between the Director and the Company shall be that of
independent contractor, and nothing in this Agreement shall render the Director
an employee, agent or partner of the Company and the Director shall not hold
himself out as such.

 

 

   

(c)

in performing the Services pursuant to this Agreement, the Director will occupy
a position of high fiduciary trust and confidence and the Director will develop
and acquire wide experience and knowledge with respect to all aspects of the
manner in which the Company’s business is conducted. Without limiting the
generality of the foregoing, the Director agrees to observe the highest
standards of loyalty, good faith and avoidance of conflicts of duty and
self-interest, in performing the Services.

 

 
6


--------------------------------------------------------------------------------




 

ARTICLE 7

MISCELLANEOUS

7.1 Notices. All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address set forth above or to such other address as may be designated from
time to time by such party in writing.

7.2 Independent Legal Advice. The Director acknowledges that:

 

 

(a)

this Agreement was prepared for and by the Company;

 

 

   

(b)

the Company has requested the Director to obtain his own independent legal
advice on this Agreement prior to signing this Agreement;

 

 

   

(c)

the Director has been given adequate time to obtain independent legal advice;

 

 

   

(d)

by signing this Agreement, the Director confirms that he fully understands this
Agreement; and

 

 

   

(e)

by signing this Agreement without first obtaining independent legal advice, the
Director waives his right to obtain independent legal advice.

 

7.3 Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

7.4 Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Director by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

 

7.5 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 

7.6 Waiver. No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

 

7.7 Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

 

7.8 Assignment. Except as herein expressly provided, the respective rights and
obligations of the Director and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Director and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

7.9 Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

 

 
7


--------------------------------------------------------------------------------




 

7.10 Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

7.11 Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.

 

7.12 Time. Time shall be of the essence of this Agreement. In the event that any
day on or before which any action is required to be taken hereunder is not a
business day, then such action shall be required to be taken at or before the
requisite time on the next succeeding day that is a business day. For the
purposes of this Agreement, “business day” means a day which is not Saturday or
Sunday or a statutory holiday in British Columbia, Canada.

 

7.13 Enurement. This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Director and the personal legal
representatives of the Director.

 

7.14 Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

 

7.15 Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.

 

7.16 Governing Law. This Agreement will be governed by and construed in
accordance with the law of the province of British Columbia. The parties hereby
attorn to the jurisdiction of the Courts in the province of British Columbia.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

  NEUROKINE PHARMACEUTICALS INC           Per: /s/ BJ Bormann       Authorized
Signatory           /s/ BJ Bormann

BJ Bormann

  

 
8


--------------------------------------------------------------------------------




 

EXHIBIT “A”

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT

 

THIS made as of 25th day of February, 2015

 

AMONG:

 

BJ BORMANN, at 1188 Broadway, Suite 306, Somerville, MA, 02144 USA.

 

(the “Director”)

 

OF THE FIRST PART

 

AND:

 

NEUROKINE PHARMACEUTICALS INC., a corporation of the province of British
Columbia with offices at 1275 West 6th Avenue, Vancouver, British Columbia,
Canada V6H 1A6.

 

(the “Company”)

 

OF THE SECOND PART

 

AND:

 

W.L. MACDONALD LAW CORPORATION

 

(the “Escrow Agent”)

 

OF THE THIRD PART

 

WITNESSES THAT WHEREAS:

 

E. pursuant to the Director’s Agreement (the “Director’s Agreement”) dated
February 25, 2015 entered into between the Director and the Company, the
Director has agreed to acquire, and the Company has agreed to issue to the
Director, 100,000,000 common shares (the “Compensation Shares”) in the capital
stock of the Company;

 

F. the parties have agreed to place 75,000,000 of the Compensation Shares into
escrow, to be release in accordance with the terms of this Agreement;

 

G. the Director and the Company desire to appoint the Escrow Agent, and the
Escrow Agent has agreed to act as escrow agent to hold the Escrow Shares in
accordance with the terms hereof.

 

 
9


--------------------------------------------------------------------------------




 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

ARTICLE 8

DEFINITIONS AND INTERPRETATION

 

8.1 Wherever used in this Agreement, unless the context otherwise requires, the
following words and terms will have the meanings shown:

 

 

(a)

“Agreement” means this Escrow Agreement and any amendments to it;

 

 

   

(b)

“Company” means Neurokine Pharmaceuticals Inc.;

 

 

   

(c)

“Escrow Agent” means W.L. Macdonald Law Corporation;

 

 

   

(d)

“Escrow Documents” means:

 

   

(i)

the Escrow Shares as represented by three share certificates (each a “Share
Certificate”) representing the Escrow Shares in equal amounts;

   

 

     

(ii)

the three stock transfer powers of attorney (each a “Stock Power”) (as attached
hereto as Schedule 1) duly executed and endorsed in blank for transfer, to
authorize the transfer of the Shares from the Director to the Company upon
evidence that the Director’s Agreement has been terminated pursuant to the terms
therein from the Company; and

   

 

     

(iii)

such other documents required by the transfer agent of the Company to effect the
cancellation of the Shares;

 

 

(e)

“Director’s Agreement” means the definitive Director’s Agreement dated February
25, 2015 between the Director and the Company; and

 

 

   

(f)

“Escrow Shares” means 75,000,000 fully paid and non-assessable common shares in
the capital stock of the Company to be registered in the name of the Director or
its designees issued pursuant to the Director’s Agreement.

 

8.2 In this Agreement:

 

 

(a)

the headings have been inserted for convenience of reference only and in no way
define, limit, or enlarge the scope or meaning of the provisions of this
Agreement;

 

 

   

(b)

all references to any party, whether a party to this Agreement or not, will be
read with such changes in number and gender as the context or reference
requires; and

 

 

   

(c)

when the context hereof makes it possible, the word “person” includes in its
meaning any firm and any body corporate or politic.

 

 
10


--------------------------------------------------------------------------------




 

ARTICLE 9

ESCROW

 

9.1 The Company and the Director hereby appoint the Escrow Agent to act as
escrow agent pursuant to the terms of this Agreement. The Escrow Agent hereby
accepts the appointment.

 

9.2 The Company and the Director will, as soon as practicable following
execution of this Agreement and the Director’s Agreement (and any documents
incorporated therein), deliver the Escrow Documents to the Escrow Agent and the
Escrow Agent will hold the Escrow Documents in escrow subject to the terms and
conditions of this Agreement.

 

9.3 The Director and the Company hereby irrevocably direct the Escrow Agent to
retain the Escrow Documents and not to cause anything to be done to release the
same from Escrow except in accordance with this Agreement.

 

ARTICLE 10

RELEASE FROM ESCROW

 

10.1 The Escrow Agent will hold the Escrow Documents in escrow until they are
released from escrow as follows:

 

 

(a)

Subject to below sub-section (b), the Escrow Agent shall release the Escrow
Documents to the Director in accordance with the following schedule:

 

   

(i)

1/3 of the Escrow Documents (being 1 Share Certificate and 1 Stock Power) shall
be released six (6) months after the date of this Agreement;

   

 

     

(ii)

1/3 of the Escrow Documents (being 1 Share Certificate and 1 Stock Power) shall
be released twelve (12) months after the date of this Agreement; and

   

 

     

(iii)

1/3 of the Escrow Documents (being 1 Share Certificate and 1 Stock Power) shall
be released twenty-four (24) months after the date of this Agreement.

 

The Company or the Director shall be responsible to provide to the Escrow Agent
written notice to release the applicable Escrow Documents upon occurrence of
each of the above milestones.

 

 

(b)

Notwithstanding above subsection (a), if the Company delivers to the Escrow
Agent, in a form satisfactory to the Escrow Agent:

 

   

(i)

a statutory declaration made by a duly authorized officer of the Company
declaring that the Director has resigned as a Director of the Company or has
been duly dismissed as a director of the Company in accordance with the Director
Agreement,

 

Then, upon receipt of such statutory declaration, the Escrow Agent shall deliver
to the Company all Escrow Documents not due for release pursuant to above
sub-section (a).

 

 

(c)

Notwithstanding anything to contrary herein, if during the term of this
Agreement the Escrow Agent receives an order of a court of competent
jurisdiction, the Escrow Agent will hold the Escrow Documents pending the final
adjudication of the respective rights of the Director and the Company by a court
of competent jurisdiction, and will release the Escrow Documents to whom the
court of competent jurisdiction so declares; or if the Escrow Agent receives,
prior to such final adjudication, joint written instructions from the Director
and the Company respecting the Escrow Documents, the Escrow Agent will forward
the Escrow Documents to whom the joint written instructions so instruct.

 

 
11


--------------------------------------------------------------------------------




 

ARTICLE 11

DEALING WITH ESCROWED SHARES.

 

11.1 Restriction on Transfer. The Director will not encumber, sell, deal in,
assign, transfer in any manner whatsoever or agree to sell, deal in, assign or
transfer in any manner whatsoever, any of the Shares held in escrow or
beneficial ownership of or any interest in them. The Escrow Agent will not
accept or acknowledge any transfer, assignment, declaration of trust or any
other documents evidencing a change in legal or beneficial ownership of the
Escrow Shares, or of any interest in the Escrow Shares, subject to the terms of
this Agreement.

 

11.2 Pledge, Mortgage or Charge as Collateral for a Loan. The Director will not
pledge, mortgage or charge the Shares to a financial institution as collateral
for a loan.

 

11.3 Dividends and Distributions on Shares. The Director and the Company
acknowledge and agrees that:

 

   

(i)

all dividends or distributions arising from or attaching to the Escrow Shares;
and

   

 

     

(ii)

any share representing stock dividends or distributions in respect of the Escrow
Shares or resulting from a split, revision or reclassification of the Escrow
Shares, or received in exchange for the Escrow Shares as a result of an
amalgamation or merger;

 

shall be pledged or deposited with the Escrow Agent hereunder and shall be paid
or released only in accordance with the provisions of above Article 3.

 

4.4 Voting Rights. The Director and the Company acknowledge and agree that the
Director shall have the sole exclusive right as registered holder of the Escrow
Shares to exercise all voting rights attached to the Escrow Shares for and until
such time as the Escrow Shares are returned to the Company pursuant to above
section 3.1 (b) or 3.1 (c), as applicable.

 

ARTICLE 12

ESCROW AGENT

 

12.1 Escrow Agent Not a Trustee. The Escrow Agent accepts the Escrow Documents
and the duties and responsibilities under this Agreement solely as a custodian,
bailee and agent. No trust is intended to be, or is or will be, created hereby
and the Escrow Agent shall owe no duties hereunder as a trustee.

 

12.2 Notice in Satisfactory Form. The Escrow Agent will not be required to take
notice of any default or to take any action with respect to such default
involving any expense or liability, unless notice in writing of such default is
formally given to a partner of the Escrow Agent and unless it is indemnified, in
a manner satisfactory to it, against such expense or liability.

 

12.3 Validity of Documents. The Escrow Agent acts hereunder as a depositary only
and is not responsible or liable in any manner whatever for the sufficiency,
correctness, genuineness or validity of any instrument deposited with it, or for
the form or execution of such instrument, or for the identity or authority or
right of any person or party executing it.

 

 
12


--------------------------------------------------------------------------------




 

12.4 Escrow Agent Not Liable. The Escrow Agent will not be liable for any error
of judgment, or for any act done or omitted by it in good faith, or for any
mistake of fact or law, or for anything which it may do or omit from doing in
connection herewith, except its own fraud or gross negligence. The Escrow Agent
will have no responsibility for seeking, obtaining, compiling, preparing or
determining the accuracy of any information or document, including the
representative capacity in which a party purports to act, that the Escrow Agent
receives as a condition to a release from escrow or a transfer of escrow
securities within escrow under this Agreement. Under no circumstances will the
Escrow Agent be liable for any special, indirect, incidental, consequential,
exemplary, aggravated or punitive losses or damages hereunder, including any
loss of profits, whether foreseeable or unforeseeable.

 

12.5 Default of Agent. The Escrow Agent will not be answerable for the default
or misconduct of any agent or legal counsel employed or appointed, at its
discretion, by it if such agent or legal counsel will have been selected with
reasonable care.

 

12.6 Remuneration of Escrow Agent. Forthwith upon receipt of an invoice
therefor, the Company agrees to pay the Escrow Agent’s accounts for time,
disbursements and applicable taxes relating to the performance by the Escrow
Agent of its duties or rights hereunder or other work incidental to or
contemplated pursuant to the terms of this Agreement. Any amount due under this
section and unpaid 30 days after request for such payment, will bear interest
from the expiration of such period at a rate per annum equal to the then current
rate charged by the Escrow Agent, payable on demand. Notwithstanding anything to
the contrary herein, the Company and the Director shall be jointly and severally
liable to the Escrow Agent for unpaid accounts (including interest thereon)
incurred in respect of this Agreement and which are unpaid 45 days after request
for such payment.

 

12.7 Duty of Care. The Escrow Agent will have no responsibility in respect of
the loss of the Escrow Documents, except to exercise such care in the
safekeeping thereof as it would exercise if the Escrow Documents were property
of the Escrow Agent. The Escrow Agent will not be liable for any error of
judgement, any act done or omitted by it in good faith, or for anything which it
may, in good faith, do or refrain from doing in connection herewith or for any
mistake of fact or law. The Escrow Agent will have no duties or responsibilities
except as expressly provided in this Agreement and will have no duty or
responsibility under any regulatory authorities’ policies or arising under any
other agreement, including any agreement referred to in this Agreement, to which
the Escrow Agent is not a party. The Escrow Agent will have the right not to act
and will not be liable for refusing to act unless it has received clear and
reasonable documentation that complies with the terms of this Agreement. Such
documentation must not require the exercise of any discretion or independent
judgment.

 

12.8 Dispute. In the event of any disagreement between any of the parties to
this Agreement, or between them or either of them and any other person,
resulting in demands or adverse claims being made in connection with or for any
asset involved herein or affected hereby, the Escrow Agent will be entitled, at
its discretion, to refuse to comply with any demands or claims on it, as long as
such disagreement may continue and in so refusing the Escrow Agent may make no
delivery or other disposition of any asset involved herein or affected hereby,
and in so doing the Escrow Agent will not be or become liable in any way or to
any person or party for its failure or refusal to comply with such conflicting
demands or adverse claims, and it will be entitled to continue so to refrain
from acting and so to refuse to act until the right of such person or party will
have been finally adjudicated in a court assuming and having jurisdiction on the
asset involved herein or affected hereby, or all differences shall have been
adjusted by agreement and the Escrow Agent will have been notified thereof in
writing signed by all persons and parties interested.

 

12.9 Escrow Agent Not Responsible After Release. The Escrow Agent will have no
responsibility for Escrow Documents that it has released to the Director or
returned to the Company pursuant to this Agreement.

 

 
13


--------------------------------------------------------------------------------




 

12.10 Retention of Legal Counsel and Advisors. The Escrow Agent may consult with
or retain such legal counsel and advisors as it may reasonably require for the
purpose of discharging its duties or determining its rights under this Agreement
and may rely and act upon the advice of such counsel or advisor. The Escrow
Agent will give written notice to the Director and to the Company as soon as
practicable that it has retained legal counsel or other advisors. Each the
Director and the Company will pay or reimburse (one half (1/2) to each) the
Escrow Agent for any reasonable fees, expenses and disbursements of such counsel
or advisors.

 

12.11 Counsel for the Company. The parties acknowledge that the Escrow Agent is
a law firm that is retained by the Company to provide legal services to the
Company and the Escrow Agent may again be retained from time to time by the
Company during the term of this Agreement and before any assignment of the
Escrow Agent’s rights and obligations hereunder to a substitute escrow agent.
The Escrow Agent will be deemed not to be in conflict by virtue of its holding
the Escrow Documents or the provision of services hereunder.

 

12.12 Indemnification of Escrow Agent. The Company and the Director hereby
jointly and severally agree to indemnify and hold harmless the Escrow Agent, and
its current and former partners, associates, officers, employees and agents from
and against any and all claims, demands, losses, penalties, costs, expenses,
fees and liabilities, including, without limitation, legal fees and expenses,
directly or indirectly arising out of, in connection with, or in respect of,
this Agreement, except where same result directly and principally from gross
negligence, willful misconduct or bad faith on the part of the Escrow Agent.
This indemnity survives the release of the Escrow Documents, the resignation or
termination of the Escrow Agent and the termination of this Agreement.

 

ARTICLE 13

RESIGNATION OF ESCROW AGENT

 

13.1 Notice of Resignation. If the Escrow Agent wishes to resign as escrow agent
hereunder, the Escrow Agent will give notice to the Company and to the Director.

 

13.2 Resignation Date. The resignation of the Escrow Agent will be effective on
the date (the “Resignation Date”) that is 15 days after the date of receipt of
the notice referred to in subsection 6.1 or on such other date as the parties
hereto may agree upon.

 

13.3 New Escrow Agent. The Director and the Company shall, before the
Resignation Date, appoint another law firm or licensed trust company located in
Vancouver, British Columbia to act as escrow agent. The Escrow Agent will cease
to be bound by this Agreement on the Resignation Date, whether or not the
Company and the Director have appointed a successor escrow agent prior to the
Resignation Date.

 

13.4 Failure to Appoint Successor Escrow Agent. If the Director and the Company
have not appointed a successor escrow agent prior to the Resignation Date, the
Escrow Agent may apply, at the expense of the Director and the Company (one half
(1/2) to each) to a court of competent jurisdiction for the appointment of a
successor escrow agent.

 

13.5 Successor Escrow Agent. On any new appointment under this section, the
successor escrow agent will be vested with the same powers, rights, duties and
obligations as if it had been originally named herein as Escrow Agent, without
any further assurance, conveyance, act or deed. The predecessor escrow agent,
upon receipt of payment for any outstanding account for its services and
expenses then unpaid, will transfer, deliver and pay over to the successor
escrow agent, who will be entitled to receive, all securities, records or other
property on deposit with the predecessor Escrow Agent in relation to this
Agreement and the predecessor Escrow Agent will thereupon be discharged as
escrow agent.

 

 
14


--------------------------------------------------------------------------------




 

ARTICLE 14

GENERAL

 

14.1 Except as herein otherwise provided, no subsequent alteration, amendment,
change, or addition to this Agreement will be binding upon the parties hereto
unless reduced to writing and signed by the parties.

 

14.2 This Agreement will enure to the benefit of and be binding upon the parties
and their respective heirs, executors, administrators and successors.

 

14.3 The parties will execute and deliver all such further documents, do or
cause to be done all such further acts and things, and give all such further
assurances as may be necessary to give full effect to the provisions and intent
of this Agreement.

 

14.4 The Company will, at the Director’s request, provide all necessary
documents to the Escrow Agent necessary to carry out the intent of this
Agreement. If the Director or the Company is comprised of more than one person,
then tender on any one of those persons will be sufficient.

 

14.5 If any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity legality and
enforceability of such provision or provisions will not in any way be affected
or impaired thereby in any other jurisdiction and the validity, legality, and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby in any other jurisdiction.

 

14.6 This Agreement will be governed by and construed in accordance with the
laws of British Columbia.

 

14.7 Any notice required or permitted to be given under this Agreement will be
in writing and may be given by delivering, sending by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy, or sending by prepaid registered mail. Any notice delivered or
sent by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy on a business day will be
deemed conclusively to have been effectively given on the day the notice was
delivered, or the electronic communication was successfully transmitted, as the
case may be. Any notice sent by prepaid registered mail will be deemed
conclusively to have been effectively given on the third business day after
posting; but if at the time of posting or between the time of posting and the
third business day thereafter there is a strike, lockout, or other labour
disturbance affecting postal service, then the notice will not be effectively
given until actually delivered.

 

14.8 Time is of the essence of this Agreement.

 

14.9 It is understood and agreed by the parties to this Agreement that the only
duties and obligations of the Escrow Agent are those specifically stated herein
and no other.

 

[CONTINUED ON NEXT PAGE]

 

 
15


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF the parties have caused this Agreement to be executed under
seal and delivered this 19th day of March, 2015.

 

 

Per: /s/ BJ Bormann       BJ Bormann           

NEUROKINE PHARMACEUTICALS INC.

  Per:

/s/ BJ Bormann

BJ Bormann

 

W.L. MACDONALD LAW CORPORATION

    Per: /s/ W.L. MACDONALD LAW CORPORATION

Authorized Signatory

 

 
16


--------------------------------------------------------------------------------




 

SCHEDULE 1

 

POWER OF ATTORNEY TO CANCEL BONDS OR SHARES

 

 

 

17

--------------------------------------------------------------------------------

 